DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
1.	The terminal disclaimer filed on 02/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,588,151 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
2.	Claims 1-24 are allowed.
3.	With regards to independent claims 1, 7, 13 and 19, the closest found prior art Li (US PG Pub. No. 2017/0163322) teaches an access point (such as AP1 as shown in figure 1, paragraph [0034] of the prior art) for sending a RTS signal to either the STA2 or AP2. At the receiving end, the STA2 for example, may perform channel estimation from which transmit effective channel vector HSTA2,AP1VAP1 is obtained and stored in a MIMO NAV table (please see paragraph [0034]). Paragraph [0035], discloses that the vector could be expressed as [VAP1, ...VAP1(NAP)]T (i.e. a transpose form if HSTA2,AP1VAP1 is construed as said spatial filter). Therefore, the prior art addresses the claim feature of “performing a transpose operation on a receiver spatial filter of a first wireless communication device to obtain a transpose of the receiver spatial filter”. One of the significant differences between this prior art and the claimed T (that is the transpose of "receive spatial filter") and thus not addressing the limitation(s) "precoding, by the first wireless communication device, a clear to send signal based at least in part on the transpose of the receiver spatial filter of the wireless communication device". Another close prior art Ribeiro (US PG Pub. No. 2011/0222398) generally discloses precoding a CTS to be sent to neighboring nodes via multiple antennas by applying precoding weights (please see paragraph [0150] for example). Furthermore, according to paragraph [0041] of Ribeiro, all receiver use the same resources (i.e. time-frequency resources) for transmitting the CTS packets where a transmission is identified as possible by the RTS/CTS protocol and therefore, addressing the limitation(s) of “transmitting the precoded clear to send signal over a shared radio frequency spectrum band”.
	Therefore, the above limitation(s) in combination with the remaining limitation(s) of claim 1 (same is true for claims 7, 13 and 19) is/are not taught nor suggested by the prior art(s) of record. The respective dependent claims are allowed for the same reason(s) as mentioned above for claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/Examiner, Art Unit 2474                                                                                                                                                                                                        
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474